Citation Nr: 1801141	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for numbness and joint pain in the bilateral legs, to include as secondary to a spine disability and/or service-connected PTSD.

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to an evaluation in excess of 30 percent for PTSD.

6.  Entitlement to an evaluation in excess of 10 percent for tinnitus. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from July 1988 to February 1992.     

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

All the issues except tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the September 2016 hearing, the Veteran requested withdrawal of her tinnitus appeal. 
CONCLUSION OF LAW

The criteria have been met for withdrawal of the tinnitus appeal.  See 38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  The Veteran, through her authorized representative, withdrew the tinnitus appeal.  See September 2016 testimony.  As there remain no allegations of errors of fact or law for this issue, the Board does not have jurisdiction to review the appeal and it is dismissed.  See 38 U.S.C. § 7105.


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran generally contends that: (1) the manifestations of her PTSD are more severe than currently evaluated; and (2) her lumbar spine, cervical spine, bilateral legs, and bilateral hearing disabilities are etiologically related to service.  However, the evidence currently of record is insufficient to decide these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination to assess the current severity of the service-connected PTSD.  

See September 2016 testimony (increased psychiatric symptoms since the January 2012 VA examination). 
2.  Schedule an examination to assess the current nature of the bilateral hearing loss.  

See January 2012 VA examination (no bilateral hearing loss for VA purposes); September 2016 testimony (increased difficulty hearing since the January 2012 VA examination).  If found to have bilateral hearing loss for VA purposes, then the examiner must provide an etiological opinion. 

3.  Obtain addendum opinions to assess the etiology of the lumbar spine, cervical spine, and bilateral legs disabilities; the February 2012 opinions are inadequate for failure to discuss the likelihood of an etiological association between these disabilities and service-connected PTSD.  

See February 1989 service treatment record (STR) (diagnosed with back and knee pain one week after February 1989 military sexual trauma [MST]); September 1989 STR (MST involved "physical violence"); October 1991 STR (motor vehicle accident); November 2007 record from Blue Ridge Neuroscience Center (the Veteran reported posterior cervical pain, low back pain, and bilateral lower extremity pain after a post-separation ATV accident); May 2011 statements (low back pain from being pushed against a desk during MST; "I reported leg, neck, and back pain while serving in the military"); February 2012 VA examination (neck pain from being thrown against the ground during MST); February 2014 correspondence ("I was out riding from the state of mind I was in, from depression, from one of my anxiety attacks that I just wanted to go away, from overwhelming feelings/emotions I've had since being in the service and crying uncontrollably I went over an embankment that I mistook for a road"); September 2016 testimony (carried heavy equipment around neck during service; identification of back pain on separation examination meant all of spine, including neck; continuity of symptomatology and self-medication since separation; back pain, neck pain, arm pain, and leg numbness exacerbated by post-separation ATV accident).

If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether this is due to: the limits of the examiner's medical knowledge; the limits of general medical knowledge; or the need for additional evidence.  The examiner must clearly identify what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinions.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


